 THE PERLMAN-ROCQUE COMPANYThe Perlman-Rocque Company (North)' and Rich-ard A. Williams, Jr., Attorney for and on behalfof Warehouse, Drivers and Helpers Union LocalNo. 359, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Warehouse, Driv-ers and Helpers Union Local No. 359, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 18-CA-6541 and 18-CA-6611July 21, 1981DECISION AND ORDEROn March 6, 1981, Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and brief and has decided toaffirm the rulings, findings,2and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended, bydischarging employee Kerry Kjeseth3because ofhis union activities. However, we do not agreewith the Administrative Law Judge's conclusionthat Respondent violated Section 8(a)(1) of the Actby entering into a contract with and attempting toforce its employees to join Local Union No. 710,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein Local 710, although Local 710 didnot represent a majority of Respondent's employ-ees in the appropriate unit.Review of the record herein indicates that onJanuary 29, 1980, Warehouse, Drivers and HelpersUnion Local No. 359, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein Local 359,filed charges with the Board in Case 18-CA-6541alleging that Respondent, by the above-mentionedconduct, violated Section 8(a)(2) and (1) of the Na-On April 6, 1981, Respondent filed with the Board a motion to cor-rect the caption of the case and all other references herein to reflect theproper spelling of the name of Respondent. We hereby grant this motionand make the requested corrections.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 Member Jenkins would compute interest on Kjeseth's backpay in themanner set forth in his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).257 NLRB No. 2tional Labor Relations Act, as amended.4On orabout March 18, 1980, by stipulation and agree-ment with Respondent, Local 359 withdrew thesecharges. Neither Local 359 nor the General Coun-sel has, at any time since this withdrawal, request-ed that we find these violations.Accordingly, inasmuch as the charges have beenwithdrawn, we find that Respondent did not vio-late Section 8(a)(1) of the Act as found by the Ad-ministrative Law Judge. Additionally, we disavowthe Administrative Law Judge's statement in his"Discussion and Conclusions" that Respondent'sconduct would have been found to violate Section8(a)(2) of the Act but for Local 359's withdrawalof the charge.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,The Perlman-Rocque Company (North), Fridley,Minnesota, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Discouraging membership in any labor orga-nization by discharging its employees or in anyother manner discriminating against them withregard to their hire or tenure of employment orany other term or condition of employment."2. Substitute the attached notice for that of theAdministative Law Judge.4 On February 11, 1980, Local 359 amended these charges to includeallegations that Respondent violated Sec. 8(a)3) and (1) of the Act bydischarging Kjeseth.On March 20, 1980, Local 359 filed a charge against Respondent inCase 18-CA-661 1, alleging that Respondent committed violations of Sec.8(aXl) of the Act by threatening employees with a loss of pension bene-fits if they voted in favor of the Union. On April 25, 1980, the RegionalDirector for Region 18 consolidated this charge with the charges in Case18-CA-6541. In his Decision, the Administrative Law Judge dismissedthe allegations of Case 18-CA-6611. The General Counsel did not fileexceptions to this dismissal.I Respondent excepts to the Administrative Law Judge's ruling at thehearing admitting evidence offered by the General Counsel which tendsto show that Respondent actively supported Local 710, contending thatsuch evidence is irrelevant in light of Local 359's withdrawal of the8(aX2) and (I) charges against it. The Administrative Law Judge, howev-er, found this evidence to be relevant to the issue of Respondent's moti-vation for discharging Kjeseth. We agree with the Administrative LawJudge's reasoning and his ruling based thereon. Accordingly, we find Re-spondent's exception to be without merit13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate an employee be-cause of his union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the National Labor Relations Act, asamended.WE WILL offer Kerry Kjeseth immediateand full reinstatement to his former position ofemployment or, if that job no longer exists, toa substantially equivalent position of employ-ment without the loss of his seniority or anyother rights and privileges.WE WILL make whole Kerry Kjeseth for hislosses, with appropriate interest thereon,which have resulted from his termination.THE PERLMAN-ROCQUE COMPANY(NORTH)DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thehearing in this case was held in Minneapolis, Minnesota,on September 29 and 30, 1980.1 The order consolidatingcases and consolidating complaint and notice of hearingwas issued by the Regional Director for Region 18 ofthe National Labor Relations Board (herein the Board),on behalf of the General Counsel of the Board, pursuantto Section 10(b) of the National Labor Relations Act, asamended (herein the Act), and Section 102.15 of theBoard's Rules and Regulations, Series 8, as amended.The order is based on a charge filed by Warehouse,Drivers and Helpers Union Local No. 359, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein Local359 or the Union).The charge in Case 8-CA-6541 was filed by the Unionon January 29, the amended charge in Case 18-CA-6541was filed by the Union on February 11, and the chargein Case 18-CA-6611 was filed by the Union on March20. The charge in Case 18-CA-6541 alleges that ThePerlman-Rocque Company (North) (herein Respondentor the Company) committed certain unfair labor prac-tices in violation of Section 8(a)(1) and (2) of the Act.The amended charge in Case 18-CA-6541 further allegesthat Respondent committed violations of Section 8(a)(3)of the Act.2The charge in Case 18-CA-6611 allegesI All events herein occurred in 1980 unless otherwise indicated.2 On or about March 18, the Union withdrew that portion of its unfairlabor practice charge in Case 18-CA-6541 alleging violations of Sec.8(aXI) and (2).that Respondent committed violations of Section 8(a)(l)of the Act.In effect, what remains to be decided herein is wheth-er Respondent discharged employee Kerry Kjeseth inviolation of Section 8(a)(1) and (3) of the Act, andwhether Respondent interfered with, restrained, and co-erced employees in the exercise of their rights guaran-teed in Section 7 of the Act by threatening employeeswith loss of benefits if they voted to be represented bythe Union.Respondent denied the substantive allegations of thecomplaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. The General Coun-sel and Respondent filed post-hearing briefs.Upon the entire record, including my consideration ofthe briefs and careful observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Minnesota corporation with an officeand place of business in Fridley, Minnesota, has been en-gaged in the wholesale distribution of restaurant supplies,including food. During the 12-month period ending Sep-tember 31, 1979, Respondent purchased and received atits Fridley, Minnesota, facility products, goods, and ma-terials valued in excess of $50,000 directly from pointsoutside the State of Minnesota. Respondent is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDWarehouse, Drivers and Helpers Union Local No.359, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent, a subsidiary of Havi Corporation, is en-gaged exclusively in the distribution of food, paper, andother products to McDonald's restaurants. It started itsoperations in 1977, and its present location is in Fridley,Minnesota.The Company's primary functions are carried out byits transportation and distribution center departments.The transportation department handles the trucking op-erations for delivery of the Company's products, and em-ploys its own drivers. The distribution center departmentperforms the functions of receiving, order selecting, andtrailer loading the products in and about that depart-ment's facility in Fridley. The Company first opened itsown distribution center department in Fridley for fulloperation on December 29, 1979. Shortly before openingthat facility Respondent hired the distribution center em-ployees to operate it. Kerry Kjeseth, the allegedly discri-14 THE PERLMAN-ROCQUE COMPANYminatorily discharged employee, was among the firstgroup of 12 distribution center employees hired effectiveDecember 12, 1979.Walter Wheaton was the Company's general managerand directed its overall daily operations. Thomas Pagoiswas the distribution center manager, and was immediate-ly responsible to Wheaton for its operation and the per-formance of its employees. Two supervisors, NormanPeterson and Richard Bechum, performed firstline super-visory responsibilities under Pagois' direction. AndrewBourke, the director of operations for the parent HaviCorporation, performed advisory assistance and servicesto management. However, he was not a direct line super-visor of the Company's operations.At the time the Company started hiring it entered intoa collective-bargaining agreement covering newly hiredemployees with Teamsters Local 710 (herein Local 710).Local 710 represented the Company's drivers in Fridleyand the drivers and center employees of its sister corpo-ration, The Perlman-Rocque Company in Lemont, Illi-nois. Employees were given copies of the contract be-tween Respondent and Local 710 during January 1980and were asked to sign Local 710 authorization and in-surance cards.On January 14, Supervisor Norman Peterson calledKjeseth into the office and asked him to sign for a Local710 contract. Kjeseth signed, but wrote next to his signa-ture, "Signature not binding to any contract." That con-tract was between Respondent and Teamsters Local 710In it Respondent recognized Local 710 as its employees'bargaining agent, and the contract contained wage rates,benefits, and conditions of employment. Former employ-ee David Hunt affirmed that he, too, was given a copyof the Local 710 contract and that he signed for it uponreceiving it from Andrew Bourke, the director of oper-ations of Havi Corporation. Kjeseth testified that he be-lieved that Peterson distributed the Local 710 contract toall the employees and that all had to sign. Moreover,Kjeseth testified that he had never met with, spoken to,or been in any form of contact with any representativeof Teamsters Local 710 prior to receiving the contractfrom Peterson. Bourke conceded that Respondent hadsigned the Local 710 contract before the operationsopened.On or about January 12, a few days before Kjeseth re-ceived the Local 710 contract, he was called into theoffice. Upon arriving, General Manager Wheaton andDistribution Center Manager Pagois handed him enroll-ment and insurance cards for Local 710. They asked himto sign both cards but Kjeseth refused. Hunt testifiedthat he signed both cards at Bourke's request at the sametime that Bourke handed him the Local 710 contract. Inaddition, employee Timothy Roppe was also asked tosign a Teamsters Local 710 authorization card by Whea-ton in early January. Roppe testified that he filled outand signed the card as requested. Employee David An-derson testified that he was asked to sign an authoriza-tion card by Bourke and Wheaton in January. Andersondeclined, saying that he had not had time to look at thecontract, but when his 30-day review conference oc-curred he did sign an authorization card fearing that hewould lose his job if he did not. Anderson testified thaton another occasion, after Wheaton asked him to sign anauthorization card and before his 30-day review, Bourketold him to sign a card or Bourke would make it difficultfor him or fire him. In his testimony Bourke acknowl-edged discussing with Anderson the signing of a Local710 authorization card, but denied telling Anderson hehad to sign such a card. He further testified that hepointed out the union-security clause in the contract toAnderson, but did not explain to him what it meant.B. The Organizational Campaign on Behalf ofTeamsters Local 359While Respondent was organizing on behalf of Team-sters Local 710, its employees were organizing on behalfof Teamsters Local 359. Employee Bob Varhol initiatedthe effort on behalf of Local 359. He asked Kjeseth andRoppe to sign cards authorizing Local 359 as their bar-gaining agent. Employee Frank Atkins denied any activeinvolvement in the Local 359 organizing effort but statedthat Varhol was distributing Local 359 authorizationcards. Kjeseth testified that both Atkins and Varholasked him not to sign Local 710 cards.3On January 17,upon learning that both Varhol and Atkins were promot-ed to leadpersons, Kjeseth asked to meet with Pagoisand Wheaton. Kjeseth also requested that Pagois andWheaton have available at the meeting his employmentapplication. The meeting occurred in Wheaton's office.Kjeseth accused Pagois and Wheaton of appointingVarhol and Atkins leadmen so that both would quittrying to encourage employee support of Local 359. Kje-seth asked why Varhol and Atkins had been selectedwhen he had written on the back of his application thathe wished to be rewarded for hard work. Pagois re-sponded that Kjeseth could not be leadman because ofhis student status and "too-emotional" reactions to situa-tions. Pagois denied Kjeseth's accusations, testifying thathis impression was that Kjeseth emphasized too vehe-mently his personal ambitions. Bourke and Pagois testi-fied concerning Atkins' and Varhol's qualifications forthe job but made no reference to the timing of the pro-motions.After Varhol and Atkins became leadpersons, Kjesethtook up and continued Local 359's organizational drive.He distributed authorization cards for Local 359, and onJanuary 19 held a meeting at his home, at which severalemployees and two Local 359 agents were in attendance.Neither Frank Atkins nor Varhol attended that meeting.Employee Roppe's testimony confirmed Kjeseth's activi-ties on behalf of Local 359.Pagois testified that he was not aware of Local 359'sinterest until Respondent received the petition on Janu-ary 16 and that the Company was not aware of whichemployees had signed Local 359 cards or were active inits support. With respect to the latter, I do not credit3 On January 15, Local 359 filed a petition for representation of theCompany's distribution center employees. An election pursuant to thatpetition was scheduled for April 3. Local 359, however, voluntarily with-drew its petition on April 2 for reasons unrelated to the instant charges.Local 710 withdrew from its representation of the distribution center em-ployees in the first part of February as a result of an internal Teamstersresolution of the competing jurisdictional interests of the two Unions infavor of Local 359.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPagois' testimony. I find it difficult to believe that in aunit of only eight employees Respondent was not awareof the organizational drive on behalf of Local 359 orwhich employees were active or signed cards. FloridaCities Water Company, 247 NLRB 755 (1980); SyracuseDy-Dee Diaper Service, 251 NLRB 963 (1980).C. The Events Leading to Kjeseth 's DischargeOn January 28, Peterson and Pagois met with Kjesethto review his job performance. The meeting began witha very critical review by Peterson and Pagois of Kje-seth's work. They told Kjeseth that he had a bad attitudeand it was affecting his job performance. Kjeseth re-sponded that, if the union "garbage" cleared up, his atti-tude "couldn't help but get better." Peterson asked Kje-seth what he did not like about the Local 710 contract.Kjeseth responded that he did not like certain manage-ment-rights provisions and the low pay scale. Kjesethtestified that Peterson's reply was, "Would you givesomebody $50 to mow your lawn?" Peterson denied stat-ing the latter. Kjeseth then suggested that they let theLocal 710 matter remain between him and Local 710 andthat it not be allowed to affect the relationship betweenhim, Pagois, and Wheaton. Kjeseth also said that heliked working for Respondent and that he did not be-lieve his relationship with Local 359 or Local 710 wasaffecting his work performance. Kjeseth then stated thatif he was being given a choice of whether to sign forLocal 710 or be fired, he might as well be fired.4Peter-son and Pagois testified concerning the meeting that atthe beginning of it Pagois explained the purpose of thereview and Peterson went through the categories of thewritten review and the ratings. Peterson said that he toldKjeseth that he had a personality problem but that hedid not give Kjeseth any specific examples, except one,during the meeting.On January 29, at or about 11:20 p.m., 10 minutesbefore the end of the shift, leadman Atkins told Kjeseththat he would have to work beyond his normal 8 hoursand assigned him a truck to load. Kjeseth went out toload the truck but was unable to find Anderson, whowas supposed to assist him in the loading. Kjeseth thenwent to the office where he found Atkins and Anderson,and he asked Anderson whether he was going to helpload the truck. Atkins responded, stating, "Forget it, gohelp John McQuade clean up pallets until 11:30 p.m."Anderson confirmed that part of Kjeseth's testimony,stating that Kjeseth walked into the office on January 29,shortly after 11:30 p.m., and asked Anderson whether hewas going to help him load the truck and, just as Atkinsand Kjeseth were walking out the door, Atkins said,"Forget it, pick up the pallets until 11:30 p.m. and gohome!"Leadman Atkins testified that he told Kjeseth to pickup the pallets, check with Peterson, and go home.Atkins' testimony corroborated that of Kjeseth and An-derson in that they were just outside the doorway to the4 Pagois conceded that Kjeseth may have made such a statement, butdenied threatening him, as he felt that was between Local 710 and Kje-seth.office when he gave Kjeseth those instructions.5Kjesethpicked up the pallets and left without checking with Pe-terson or signing out that night.Supervisor Peterson recommended that Kjeseth be dis-charged based on his observation of Kjeseth leaving at11:45 p.m. on January 29 after he had told Kjeseth thathe would have to work overtime. Peterson testified thatat or about 11:30 p.m. he instructed Kjeseth to workovertime. Kjeseth denied receiving any such instructionsfrom Peterson and Respondent's own internal memoran-dum and its letter of discharge to Kjeseth appeared tocontradict Peterson's testimony. According to those doc-uments, Kjeseth was discharged because (1) leadmanAtkins instructed Kjeseth to work overtime but at 11:45p.m. Peterson observed Kjeseth leaving the facility; (2)Kjeseth did not inform the leadman that he was leaving;and (3) Kjeseth failed to sign out before leaving. Neitherdocument indicates that Kjeseth failed to work overtimeas instructed by Peterson.6There is also much testimonyin the record indicating that employees frequently eitherforgot to sign out, signed out for one another, or weresigned out by their supervisors. Kjeseth testified that heoccasionally forgot to sign out and that he was neverreprimanded for his failure to sign out prior to January29. Nor does the record contain any disciplinary actiontaken against any employee for such neglect. Roppe tes-tified that he had forgotten to sign in or out and that heassumed the supervisor corrected his omission; and thathe has never been reprimanded for his failure to sign inor out. Supervisor Pagois admitted that employees hadfailed to sign out on occasion without repercussions.I find that on January 29 when Kjeseth left at about11:45 p.m. he did so with the permission of leadpersonAtkins, as Atkins himself admitted, and that Kjeseth rea-sonably relied upon Atkins' instructions to leave withoutthe necessity of checking with Peterson before doing so.Inasmuch as Respondent's stated reasons for discharg-ing Kjeseth did not include his poor work and attitude,and in view of the paucity of testimony concerning anyefforts by Respondent to attempt to improve Kjeseth'sperformance and attitude except on one occasion whenhe was told to rearrange the materials on a truck that hehad loaded improperly, I do not consider Kjeseth's atti-tude or performance relevant to Respondent's reasons fordischarging him.5 Employee Timothy Roppe's testimony varies with that of Atkins,Anderson, and Kjeseth with respect to where Atkins gave Kjeseth theinstructions. Roppe's testimony places the location of that conversation agood distance from the office area. Moreover, his testimony regardingchecking with Peterson before leaving corroborates the testimony ofAtkins. I credit Kjeseth and Anderson and not Atkins and Roppe. Ac-cordingly, I find that Atkins did not tell Kjeseth to check with Petersonbefore going home. Moreover, there is testimony in the record indicatingthat leadpersons at times released employees, who leave without any fur-ther checking with Peterson or, indeed, signing out upon departure.6 Peterson authored the internal memorandum recommending dis-charge. I agree with the General Counsel that, if Kjeseth in fact failed tofollow Peterson's instructions, Peterson would have included that in thememorandum. Peterson testified in a hesitant, confused, and contradic-tory manner. I do not credit him.16 THE PERLMAN-ROCQUE COMPANYD. The Alleged Threat of Loss of BenefitsIn the middle of March, Douglas Polscek, director offinance of the Havi Corporation, met with distributioncenter employees in the employees' break room. At thatmeeting, Polscek gave a prepared speech which in partreads as follows:Who is in the plan now? All non-union employ-ees, including you and Mr. Perlman and Mr.Rocque. Together we are all members of the HaviCorporation Profit Sharing Plan. You are not re-quired to contribute any amount of your salary.This is a fully paid company benefit. Under the 710contract you had pension benefits. When the Team-sters walked away, they took their pension withthem. The Company went to work on this exposureto you and, as soon as it was able, included you inprofit sharing, not as of the date the Teamsterswalked away, but back to your individual start date.After delivery of the prepared speech the meeting wasopened to questions from the employees. Employee Huntasked whether the employees would still have profitsharing if employees voted the Union in. Polscek repliedthat it was only for nonunion employees and, as statedfurther in his testimony, "As best as I can recall, what Iresponded was that I did not know, but at this time [the]profit sharing plan was for non-union employees of theHavi Corporation and its subsidiaries and that the Unionhad their own pension plan." Later Polscek changed hisresponse and stated that at the meeting he said he did notknow at that time, but the plan covered all nonunion em-ployees of the Havi Corporation.Pagois testified that he told the employees that the In-ternal Revenue Service allowed either a union benefitplan or a company benefit plan but not both. EmployeeRoppe testified that he recalled Hunt's question and thatPolscek responded by stating that the plan was only fornonunion employees. On cross-examination, however,Roppe acknowledged that Polscek gave a lengthieranswer to Hunt's question but asserted that he did notrecall what else Polscek said. Employee Sylvester testi-fied that his general understanding from all the discus-sions between management and the employees was that,if he came under a union pension plan, he no longerwould be in the Company's profit-sharing plan.On April 2, the Company held a voluntary meeting forall of its employees covered by the profit-sharing plan.Polscek testified that he distributed the individual profit-sharing statements and a summary description of theprofit-sharing plan to the employees at that meeting. Thedefinition of eligible employees stated in the summarydescription is as follows:All employees of the Company are eligible for par-ticipation provided they are not [covered by] a col-lective bargaining agreement, under the terms ofwhich the Company is required to contribute to apension benefit plan for the benefit of those employ-ees.According to Pagois, employee Hunt again askedwhether or not employees would keep the profit-sharingplan if they voted for the Union. Pagois testified thatPolscek responded that he was not sure, but he knewthat the Union had its own pension plan. Pagois testifiedthat he again explained that the Internal Revenue Serv-ice allowed only a union or a company benefit plan butnot both.The question to be decided is whether Respondent,through Polscek on March 13, threatened its employeeswith a loss of benefits if they voted in favor of unionrepresentation. I conclude, in all the circumstances, thatPolscek's answer constituted an objective statement offact and thus was protected speech. His statement thatthe plan was only for nonunion employees was an accu-rate statement concerning what employees the plan cov-ered at that time. N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618 (1969). I conclude that the statement inthe prepared text, taken in its context, was a factual andlawful presentation. Domino of California, Inc., 205NLRB 1083 (1973); The Orchard Corporation of America,170 NLRB 1297 (1968).E. Discussion and ConclusionsThe General Counsel has proven by a preponderanceof the evidence that Respondent discharged employeeKerry Kjeseth because he joined, supported, or assistedLocal 359 and engaged in concerted activity for the pur-pose of collective bargaining or other mutual aid or pro-tection and in order to discourage employees from en-gaging in such activities or other concerted activities forthe purpose of collective bargaining or other mutual aidor protection as alleged in the complaint.As previously indicated Respondent was aware of Kje-seth's activities on behalf of Local 359 and that he wasstrongly opposed to Local 710, favored and aided by Re-spondent. Respondent's conduct with respect to enteringinto the contract with Local 710 without its future em-ployees' knowledge or consent and indeed even before ithad a full complement of employees at the facility inquestion, and its attempt to force Kjeseth and other em-ployees to join Local 710, would have been found to bea violation of Section 8(a)(2) of the Act but for the with-drawal of that charge with the approval of the RegionalDirector. However, that conduct also constitutes inter-ference with and restraint and coercion of employees inthe exercise of their rights guaranteed in Section 7 of theAct and is a violation of Section 8(a)(l) as alleged in thecomplaint. Respondent, through its supervisors, hadopenly demonstrated displeasure with Kjeseth because ofhis opposition to Local 710 and support of Local 359.Moreover, I suspect, as Kjeseth charged, that Respond-ent promoted Varhol and Atkins to the positions of lead-persons in order to remove the leader and a supporter,respectfully, from the organizational drive on behalf ofLocal 359 and thus hoped to kill that drive.I am convinced that the reasons given by Respondentfor the termination of Kjeseth are pretextual. There is noevidence that Respondent, in the past, held any employ-ee to account for not checking with Peterson beforeleaving a work shift or signing out. On the other hand,17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is much evidence that many employees left theplant after being released only by their leadmen withoutchecking with Peterson. Others who failed to sign in orout were not reprimanded or otherwise punished. Kje-seth's discharge, without any previous warning for theviolation he was accused of, is an example of an employ-er's singling out an employee for discharge at a timewhen that employee was active in soliciting support for aunion (Local 359) in an obvious attempt to kill a unionorganizational drive.By its acts and conduct described above Respondenthas interfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing, Kjeseth and otheremployees in the exercise of their rights guaranteed inSection 7 of the Act and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(l) ofthe Act. In addition, by discharging Kjeseth, Respondenthas discriminated, and is discriminating, in regard to thehire or tenure or terms and conditions of employment ofits employees, thereby discouraging membership in alabor organization. Respondent thereby has been engag-ing in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.The unfair labor practices of Respondent describedabove affect commerce within the meaning of Section2(6) and (7) of the Act.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I shall recommend to the Board that Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action to effectuate the policiesof the Act. Such affirmative action will include an offerof immediate reinstatement of Kerry Kjeseth, to hisformer or, if his former job no longer exists, to a substan-tially equivalent job, without loss of his seniority orother rights and privileges. I shall also recommend thatRespondent make him whole for his losses which haveresulted from Respondent's termination of him. Backpay,together with interest on such backpay amounts, will becomputed in accordance with the Board's decision in FW. Woolworth Company, 90 NLRB 289 (1950); IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977).On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER7The Respondent, The Perlman-Rocque Company(North), Fridley, Minnesota, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act.(b) In any like or related manner interfering with, re-straining, and coercing its employees in the exercise ofthe rights guaranteed them by the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Kerry Kjeseth immediate and full reinstate-ment to his former position of employment or, if that jobno longer exists, to a substantially equivalent position ofemployment, without the loss of his seniority or anyother rights and privileges.(b) Make whole Kerry Kjeseth for his losses, with ap-propriate interest thereon, which have resulted from histermination by Respondent. Such backpay and interestare to be computed as set forth in "The Remedy" sectionof this Decision.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Fridley, Minnesota, facility copies of theattached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Responent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that all allegations of thecomplaint not specifically found to be violations hereinare hereby dismissed.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."18